DETAILED ACTION 
The office action is in response to the amendment filled on 6/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
4. In regards to claim 3, it appears that "the portions at the before positions thereof in the flowing direction" in lines 14-15. There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 4, it appears that "the side opposite to the side of the case" in lines 3. There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 5, it appears that "the whole circumference" in lines 2. There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 7, it appears that "the Young's modules" in lines 2. There is insufficient antecedent basis for this limitation in the claim.

In regards to claim 9, it appears that "the side" in lines 11. There is insufficient antecedent basis for this limitation in the claim.
 There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita et al. (5068706).
Regarding claim 9. Sugita et al. disclose an electric-power conversion (figure 21) apparatus comprising: an electric power semiconductor device( figure 21); an electrode wiring member (first and second conductive patterns 6a and 6b) connected with a main electrode (for example anode electrode) of the electric power semiconductor device; a case (case 11); a fuse portion (fuse 181) that is formed in the electrode wiring member  (first and second conductive patterns 6a and 6b) and functions as a fuse (fuse 181); a fuse resin member (silicone rubber 182) that is a resin member disposed between the fuse portion and the case (as shown on figure 21); and a sealing resin member (epoxy resin 15) that is a resin member for sealing the electric power semiconductor device (figure 21), the electrode wiring member (first and second conductive .

Claim Rejections - 35 USC § 103
8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugita et al. (5068706) in view of Tanaka et al. (JP201585702).
Regarding claim 1. Sugita et al. disclose an electric-power conversion (figure 21) apparatus comprising: an electric power semiconductor device (figure 21); an electrode wiring member (first and second conductive patterns 6a and 6b) connected with a main electrode (for example anode electrode) of the electric power semiconductor device (figure 21); a case (case 11); a fuse portion (fuse 181)  that is formed in the electrode wiring member (first and second conductive patterns 6a and 6b) and functions as a fuse (fuse 181); a fuse resin member (silicone rubber 182) that is a resin member disposed between the fuse portion and the case (as shown on figure 21); and a sealing resin member (epoxy resin 15) that is a resin member for sealing the electric power semiconductor device (figure 21), the electrode wiring member (first and second conductive patterns 6a and 6b), the fuse portion (fuse 181), and the fuse resin member (silicone rubber 182) in the case (case 11).

Sugita et al. does not specifically disclose wherein the case is provided with a metal heat sink, wherein the fuse portion extends along the heat sink in such a manner as to be spaced a gap 

Tanaka et al. disclose (figures 1 and 2) wherein the case is provided with a metal heat sink (heat sink 6), wherein the fuse portion (fuse 7) extends along the heat sink in such a manner as to be spaced a gap apart from the heat sink, and wherein the fuse resin member (resin sealing portion 5) is disposed between the fuse portion and the heat sink, and is in contact with the fuse portion and the heat sink (para. 0015).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sugita et al.  invention with the circuit as disclose by Tanaka et al. in order to provide a resin-sealed semiconductor device, and more particularly to a resin-sealed semiconductor device having a function of interrupting a short-circuit current when a component has a short-circuit failure which lead to operational efficiencies.

Regarding claim 4.  Sugita et al. disclose wherein the fuse resin member (silicone rubber 182) is disposed also on a portion, of the fuse portion (fuse 181), that is at the side opposite to the side (as shown on figure 21) of the case (Case 11).

Regarding claim 5. Sugita et al. disclose wherein the fuse resin member (silicone rubber 182) is disposed in such a way as to cover the whole circumference of the fuse portion (as shown on figure 21).

Regarding claim 6. Sugita et al. as modified disclosed the claimed invention except wherein the fuse resin member has a Young's modulus lower than that of the sealing resin member.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Sugita et al. disclose the electric-power conversion apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose wherein the fuse resin member has a Young's modulus lower than that of the sealing resin member for providing the constant so that it can tell when a structure will deform.”

Regarding claim 7. Sugita et al. as modified disclosed the claimed invention except wherein the Young's modulus of the fuse resin member is in the order of several tens of megapascals.

It should be noted that according to MPEP 2144.05 (II) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Since Sugita et al. disclose the electric-power conversion apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose wherein the Young's modulus of the fuse resin member is in the order of several tens of megapascals for providing the constant so that it can tell when a structure will deform.”

Regarding claim 8. Sugita et al. disclose wherein as the fuse resin member (silicone rubber 182), there is utilized a silicone resin (silicone rubber 182) that has an arc-extinguishing action for an arc discharge that is produced when the fuse portion melts (the melting of the fuse (FIG. 21)).


wherein the fuse resin member (silicone rubber 182) is disposed between the fuse portion (fuse 181) and the heat sink (heat sink substrate 4).

10. Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sugita et al. (5068706) in view of Kono et al. (20080164969).
Regarding claim 3. Sugita et al. disclose an electric-power conversion apparatus comprising: an electric power semiconductor device; an electrode wiring member  (first and second conductive patterns 6a and 6b) connected with a main electrode of the electric power semiconductor device (figure 21); a case (case 11); a fuse portion (fuse 181) that is formed in the electrode wiring member and functions as a fuse (fuse 181); a fuse resin member (silicone rubber 182) that is a resin member disposed between the fuse portion and the case (as shown on figure 21); and a sealing resin member (as shown on figure 21) that is a resin member for sealing the electric power semiconductor device (figure 21), the electrode wiring member (first and second conductive patterns 6a and 6b), the fuse portion (fuse 181), and the fuse resin member (silicone rubber 182) in the case (case 11).

Sugita et al. does not disclose wherein the fuse portion is formed of a portion, of the electrode wiring member, that has a cross-sectional area smaller than that of each of the portions at the before and after positions thereof in the flowing direction of a current.

Kono et al. disclose wherein the fuse portion is formed of a portion, of the electrode wiring member, that has a cross-sectional area smaller than that of each of the portions at the before e) (para. 0018).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Sugita et al.  invention with the circuit as disclose by Kono et al. Since the electric fuse of a linear model can make an occupying area smaller than an electric clinch type fuse, it is more advantageous than an electric clinch type fuse from a viewpoint of a fuse occupying area which lead to operational efficiencies.

Allowable Subject Matter
11.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2. The prior art fails to teach “…wherein the electrode wiring members  are sealed with a device molding resin that is a resin member, so that a semiconductor-device module is obtained, and wherein the fuse portion is formed in a portion of the electrode lead frame protruding from the device molding resin to the outside.
Conclusion 
13. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Examiner's Note(s)
14.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838